GRAVES, J.
(concurring). — I feel constrained to concur in this opinion because our learned brother has given, as I think, the best construction that can be given, having in view the awkwardly drawn act (drawn prior to the meeting of the Legislature as current history goes) with which he had to' deal. It is to be hoped that future legislation on the subject will T?p clearer. The whole scheme is an exceedingly close legal question under our Constitution. The idea that an “Income Tax” is, in fact and law, a tax on property, and therefore violative of our Constitution, rises before us as Banquo’s ghost. Whilst we have held this illy drawn scheme constitutional (Ludlow-Saylor Wire Co. v. Wollbrinck, 205 S. W. 196) I joined in the majority opinion in that case with much trepidation and doubt. So that, as above stated, it is hoped that the future legislation *42upon this subject when it reaches us (as it no doubt will) will have such clearness of expression as will exclude all legal question except the constitutional ques: tion.